[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-13040                 ELEVENTH CIRCUIT
                                                            DECEMBER 18, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                  D. C. Docket No. 03-00302-CR-T-26-TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RYAN FERRO,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (December 18, 2008)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Ryan Ferro, a federal prisoner convicted of a crack cocaine offense, appeals
the district court’s ruling on his pro se motion for a reduced sentence under 18

U.S.C. § 3582(c)(2). After review, we affirm.

       Ferro filed his § 3582(c)(2) motion based on Amendment 706 to the

Sentencing Guidelines, which lowered the base offense levels applicable to crack

cocaine offenses. See U.S.S.G. App. C, amends. 706, 713. The district court

granted Ferro’s motion in part and reduced Ferro’s 151-month sentence1 to 121

months’ imprisonment, the low end of Ferro’s new guidelines range of 121 to 151

months.

       The district court denied Ferro’s request to impose a sentence below the new

guidelines range, concluding that, pursuant to U.S.S.G. § 1B1.10(b)(2)(A), district

courts are not authorized under § 3582(c)(2) to reduce a defendant’s sentence

below the low end of the amended guidelines range.2 Citing United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), Ferro argues that the district court

erred when it concluded that it lacked authority to reduce Ferro’s sentence below


       1
        At his original sentencing, Ferro’s guidelines range, after a U.S.S.G. § 5K1.1 substantial
assistance reduction, was 168 to 210 months’ imprisonment, and the district court imposed a
168-month sentence. Ferro later received a Rule 35(b) substantial assistance reduction, giving
him a guidelines range of 151 to 188 months’ imprisonment, and the district court imposed a
151-month sentence.
       2
        Section 3582(c)(2) requires a sentence reduction to be consistent with the Sentencing
Guidelines’ policy statements, which includes U.S.S.G. § 1B1.10. See 18 U.S.C. § 3582(c)(2).
Section 1B1.10(b)(2) and its commentary preclude a district court from reducing a defendant’s
sentence below the amended guidelines range if the defendant’s original sentence fell within the
then-applicable guidelines range. See U.S.S.G. § 1B1.10(b)(2)(A)-(B) & cmt. n.3.

                                                2
the low end of his amended guidelines range.3

       We need not resolve whether Booker applies to § 3582(c)(2) resentencings,

however, because any alleged error was harmless. The district court expressly

found that “even if Booker were applied, the Court would in all likelihood impose

the same sentence” and that Ferro’s 121-month sentence was “sufficient but not

greater than necessary to comply with all of the factors considered under 18 U.S.C.

§ 3553(a).” (Quotation marks omitted). In light of these findings, we fairly can

conclude that the district court would have imposed the same 121-month sentence

even if it had believed it had the authority to impose a sentence below the amended

guidelines range. As a result, any error the district court may have made had only

a very slight, if any, effect on Ferro’s sentence and was harmless. See United

States v. Mathenia, 409 F.3d 1289, 1292 (11th Cir. 2005) (explaining that a

statutory Booker error is harmless when it did not affect, or had only a very slight

effect on, the sentence when viewing the proceedings as a whole).

       AFFIRMED.




       3
        We review de novo the district court’s legal conclusions regarding the scope of its
authority to reduce a sentence under § 3582(c)(2). United States v. White, 305 F.3d 1264, 1267
(11th Cir. 2002).

                                               3